Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   July 12, 2022

The Court of Appeals hereby passes the following order:

A22A1401. PORSCHE BROWN v. ENDLESS SOLUTIONS, INC.

       Endless Solutions, Inc., filed this action against Porsche Brown in superior
court, seeking both damages and a writ of possession. The superior court ruled that
Endless Solutions was entitled to recover on all counts of its complaint and set a
hearing in order to determine the extent of damages. The superior court issued a writ
of possession in favor of Endless Solutions on February 14, 2022, and Brown filed
this direct appeal on February 28, 2022.1
       We lack jurisdiction because the superior court has not resolved the extent of
damages, and, therefore, the case remains pending below and Brown was required to
comply with the interlocutory appeal procedures of OCGA § 5-6-34 (b) — including
obtaining a certificate of immediate review. See Underwood v. Dunn, 215 Ga. App.
252, 252-253 (451 SE2d 129) (1994); Commercial Credit Corp. v. Hawkins, 156 Ga.
App. 135, 136 (1) (274 SE2d 132) (1980). Even if this dispossessory case was final,
Brown would have been required to file her notice of appeal within seven days of the
entry of the order at issue, but she filed her appeal fourteen days after entry of the writ
of possession. See OCGA § 44-7-56; Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521,
522-523 (521 SE2d 456) (1999).




       1
         Brown directed her appeal to the Supreme Court of Georgia, which
transferred it here.
Accordingly, this appeal is hereby DISMISSED.

                             Court of Appeals of the State of Georgia
                                    Clerk’s Office, Atlanta,____________________
                                                              07/12/2022
                                    I certify that the above is a true extract from
                             the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                             hereto affixed the day and year last above written.


                                                                            , Clerk.